     CASE 0:20-cv-01929-SRN-HB Doc. 103 Filed 12/19/20 Page 1 of 42




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


BROCK FREDIN,
                                     Case No. 17-CV-3058
                   Plaintiff,

     --against--
                                     DECLARATION OF BROCK FREDIN
LINDSEY MIDDLECAMP,


                   Defendant.



BROCK FREDIN,
                                     Case No. 18-CV-466
                   Plaintiff,

     --against--

GRACE MILLER,
CATHERINE SCHAEFER,                  DECLARATION OF BROCK FREDIN


                   Defendants.



BROCK FREDIN,
                                     Case No. 20-CV-1929
                   Plaintiff,

     --against--

JAMIE KREIL,
                                     DECLARATION OF BROCK FREDIN

                   Defendant.
       CASE 0:20-cv-01929-SRN-HB Doc. 103 Filed 12/19/20 Page 2 of 42




STATE OF WISCONSIN               }
                                 ss:
COUNTY OF SAINT CROIX            }

      BROCK FREDIN, being duly sworn, deposes and says:

      1.     I am the Plaintiff in the above-captioned proceedings.         I submit this

declaration in support of my response in Fredin v. Middlecamp; Fredin v. Kreil; and

Fredin v. Middlecamp.

                      AUTHENTICATION OF DOCUMENTS

      2.     Attached hereto as Exhibit A is a true and correct copy of my December 4,

2020 motion to vacate the Court’s November 23, 2020 Order.

      3.     Attached hereto as Exhibit B is a true and correct copy of October 8, 2020

settlement emails sent from Karl Johann Breyer to me.



Dated: December 18, 2020
Saint Croix Co., WI




                                                        s/ Brock Fredin
                                                        Brock Fredin
                                                        Saint Croix Co., WI 54002
                                                        (612) 424-5512 (tel.)
                                                        brockfredinlegal@icloud.com
                                                        Plaintiff, Pro Se




                                           2
CASE 0:20-cv-01929-SRN-HB Doc. 103 Filed 12/19/20 Page 3 of 42




                        A
          0:17-cv-03058-SRN-HB Doc. 103
     CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                              12/04/20 Page 4
                                                            1 of 42
                                                                 35




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MINNESOTA


BROCK FREDIN,

                   Plaintiff,
                                     District Court Case No. 17-CV-3058
     --against--                     (SRN/HB)
LINDSEY MIDDLECAMP,


                   Defendants.



BROCK FREDIN,

                   Plaintiff,        District Court Case No. 18-CV-466
                                     (SRN/HB)
     --against--

GRACE MILLER,
CATHERINE SCHAEFER,


                   Defendants.



BROCK FREDIN,

                   Plaintiff,

     --against--
                                     District Court Case No. 20-CV-01929
                                     (SRN/HB)
JAMIE KREIL,


                   Defendant.


MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’s MOTION TO
VACATE THE COURT’S UNCONSTITUTIONAL NOVEMBER 23, 2020
         ORDER PURSUANT TO FED. R. CIV. P. 60(b)
               0:17-cv-03058-SRN-HB Doc. 103
          CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                   12/04/20 Page 5
                                                                 2 of 42
                                                                      35




                                         TABLE OF CONTENTS

INTRODUCTION .....................................................................................................1

FACTUAL BACKGROUND ...................................................................................3

STANDARD OF REVIEW .......................................................................................6

ARGUMENT ............................................................................................................6

   A. THE NOVEMBER 23 ORDER IS UNCONSTITUTIONAL AS IT ORDERED A PRIOR
         RESTRAINT AND DIRECTED THE REMOVAL OF SPEECH WITHOUT AN
         ADJUDICATION ON THE MERITS ........................................................................7
   B. THE NOVEMBER 23 ORDER IS UNCONSTITUTIONAL AS IT FAILED TO IDENTIFY
         WITH PARTICULARLY WHAT WAS OBJECTIONABLE OR OTHERWISE NOT

         PROTECTED BY THE FIRST AMENDMENT WITH RESPECT TO THE EXISTING
         WEBSITE AND YOUTUBE CONTENT ................................................................10
   C. THE NOVEMBER 23 ORDER IS AN UNCONSTITUTIONAL PRIOR RESTRAINT ON
         FUTURE SPEECH .............................................................................................12
   E. PLAINTIFF’S WEBSITES AND YOUTUBE VIDEOS WHICH CRITICISM
         DEFENDANTS’ COUNSEL ARE PROTECTED UNDER THE FIRST AMENDMENT AS
         LEGITIMATE MATTERS OF PUBLIC CONCERN .................................................17
   F. PLAINTIFF’S WEBSITES AND YOUTUBE VIDEOS SATIRICALLY MOCKING
         DEFENDANTS’ COUNSEL ARE PROTECTED UNDER THE FIRST AMENDMENT AS
         PARODY .........................................................................................................20

CONCLUSION .......................................................................................................28

CERTIFICATE OF COMPLIANCE ......................................................................29

CERTIFICATE OF SERVICE ................................................................................30



                                                            i
               0:17-cv-03058-SRN-HB Doc. 103
          CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                   12/04/20 Page 6
                                                                 3 of 42
                                                                      35




                                     TABLE OF AUTHORITIES

A.P.W.U. v. U.S. Postal Service, 830 F.2d 294, 306 (D.C. Cir. 1987) ....................25
Accord Fisher v. Dees, 794 F.2d 432, 437-38 (9th Cir. 1986) .................................26
Advanced Training Sys., Inc. v. Caswell Equip. Co., Inc.,
   352 N.W.2d 1, 11 (Minn. 1984) .......................................................................8, 11
Antigua Coll. of Med. v. Woodward,
   837 F.Supp.2d 686, 696 (E.D.Mich. 2011) ..........................................................22
Auburn Police Union v. Carpenter, 8 F.3d 886, 803 (1st Cir. 1993) .............8, 11, 13
Barnes v. McDowell, 848 F.2d 725, 734 (6th Cir. 1988) .........................................16
Blum v. Schlegel, 18 F.3d 1005, 1012 n. 5 (2d Cir. 1994) ......................................22
Busch v. Viacom Int’l, Inc., 477 F.Supp.2d 764, 777 (N.D.Tex. 2007) ..................22
Cardtoons, L.C. v. Major League Baseball Players Ass’n,
   838 F.Supp. 1501, 1515-16 (N.D.Okl. 1993) ......................................................22
Caroll v. President & Com’rs of Princess Anne, 393 U.S. 175, 180 (1986).............9
City of New York v. Mickalis Pawn Shop, LLC,
   645 F.3d 114, 138 (2d Cir. 2011) ...........................................................................7
Connick v. Myers, 46 U.S. 138, 145 (1983) ............................................................20
Conroy v. Kilzer, 789 F.Supp. 1457, 1468 (D. Minn. 1992) ...................................15
Dun & Bradstreet, Inc. v. Greenmoss Builders, 4
   72 U.S. 749, 780 (1985) .................................................................................16, 19
Falwell, 485 U.S. at 56 ............................................................................................21
Farah v. Esquire Magazine, 736 F.3d 528, 536 (D.C. Cir. 2013)...........................23
Fine v. Bernstein, 726 N.W.2d 137, 144 (Minn. 2007)...........................................16
Gannett Co. v. DePasquale, 433 U.S. 358, 393 n. 25 (1979) .................................13
Garrison v. Louisiana, 379 U.S. 64, 77 (1964) .......................................................16
Glasson v. City of Louisville, 518 F.2d 899, 904 (6th Cir. 1975) .............................16


                                                          ii
              0:17-cv-03058-SRN-HB Doc. 103
         CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                  12/04/20 Page 7
                                                                4 of 42
                                                                     35




Groucho Marx Prods. v. Day and Night Co.,
  689 F.2d 317, 319 n. 2 (2d Cir. 1982) ..................................................................22
GTFM, Inc. v. Universal Studios, Inc., 79 U.S.P.Q.2d 1213, 1216 ........................25
Hustler Magazine v. Falwell, 485 U.S. 46 (1988)...................................................21
In re Center Wholesale, Inc., 759 F.2d 1440, 1448 (9th Cir. 1985) ...........................7
In re Outsidewall Tire Litigation, 748 F.Supp.2d 557, 564 (E.D.Va. 2010)...........22
L.L. Bean, Inc. v. Drake Publishers, Inc., 811 F.2d 26 (1st Cir. 1987)....................23
Layshock v. Hermitage School, 412 F.Supp.2d 502, 508 (W.D.Pa 2006) ..............22
Milkovich v. Lorain Journal Co., 497 U.S. 1, 20 (1990).........................................23
Mink v. Know, 566 F.Supp.2d 1217, 1226 (D.Col. 2008) .......................................27
muller v. Fairfax County School Bd., 878 F.2d 1578, 1583 (4th Cir. 1989) ............23
Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 557 (1976).....................................13
New York Times v. Sullivan, 376 U.S. 254, 269 (1964) ....................................16, 17
Nike, Inc. v. Just Did It Enterprises, 6 F.3d 1225, 1227 (7th Cir. 1993)..................21
Nolan v. Campbell, 690 N.W.2d 638, 653 (Neb. 2004) ..........................................10
Pittsburg Press Co., 413 U.S.at 390 ........................................................................13
Pittsburgh Press Co. v. Pittsburgh Comm’n on Human Rel.,
  413 U.S. 376, 390 (1973) .......................................................................................8
Pring v. Penthouse Int’l, Ltd., 695 F.2d 438 (10th Cir. 1982) .................................23
Salinger v. Colting, 607 F.3d 68 (2d Cir. 2010) ........................................................8
Sid Dillion Chevrolet, 559 N.W.2d 740, 747 (Neb. 1997) ........................................8
Snyder v. Phelps, 562 U.S. 443, 453 (2011)............................................................19
Southeastern Promotions Ltd. v. Conrad, 420 U.S. 546, 550 (1975) .....................10
Southeastern Promotions Ltd., 420 U.S. at 550 ......................................................19
Tory v. Cochran, 544 U.S. 734, 738 (2005) ..................................................7, 11, 13
United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 270 (2010) ...................6
Yankee Pub., Inc. v. News Am. Pub. Inc., 809 F.Supp. 267 (S.D.N.Y. 1992).........26
                                                       iii
               0:17-cv-03058-SRN-HB Doc. 103
          CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                   12/04/20 Page 8
                                                                 5 of 42
                                                                      35




Statutes

Minn. Stat. § 609.748, Subd. 1(a)(1) .......................................................................12

Other Authorities

Federal Practice and Procedure § 2862 (2d ed.)......................................................7

Rules

Fed. R. Civ. P. 60(b)(4) & (6) ...............................................................................3, 6




                                                       iv
             0:17-cv-03058-SRN-HB Doc. 103
        CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                 12/04/20 Page 9
                                                               6 of 42
                                                                    35




                                    INTRODUCTION

       On November 23, 2020, this Court ignored two-hundred and fifty years of First

Amendment precedent and issued a breathtakingly unconstitutional order restricting

Plaintiff’s free speech and his right to petition while threatening “detainment” if Plaintiff

refused to comply. Specifically, without a hearing or any adjudication by a jury (or

factfinder) that the content was defamatory, harassing or otherwise not protected by the

First Amendment, the Court issued an injunction directing Plaintiff remove certain

websites and YouTube videos. These websites and videos were unquestionably protected

First Amendment speech as they:

          • legitimately criticized a public official, namely U.S. Magistrate Judge Hildy

              Bowbeer, for her conduct on the bench;

          • legitimately criticized attorneys K. Jon Breyer, Stephen C. Likes, Anne M.

              Lockner, L. Haynes Hansen, Ena Kovacevic and Charlie C. Gokey as well

              as their law firms Kutak Rock LLP and Robins Kaplan LLP for their attorney

              misconduct, unethical actions, racism and their facilitation of corrupt

              behavior of a Special Assistant U.S. Attorney Lindsay Middlecamp.

              Plaintiff’s criticisms in the websites and YouTube videos are valid and

              important issues of public concern; and

          • satirically mocked and parodied attorneys Anne M. Lockner, L. Haynes

              Hansen, and K. Jon Breyer as well as their law firms Robins Kaplan LLP and

              Kutak Rock LLP with spoof advertisements (satire and parody are protected

              by the First Amendment).
       CASE0:20-cv-01929-SRN-HB
       CASE 0:17-cv-03058-SRN-HB Doc.
                                 Doc.103
                                      270 Filed
                                          Filed12/19/20
                                                12/04/20 Page
                                                         Page10
                                                              7 of
                                                                of35
                                                                   42




       Even more astonishing, the Court did not stop at merely directing Plaintiff to remove

existing content. Instead, the Court issued a wide-sweeping prior restraint on Plaintiff’s

free speech by prohibiting him from publishing any content about the Court, the Court’s

staff, Defendants, Defendants’ counsel and any future counsel retained by Defendants’ for

five (5) years. No Court – either state or federal – has even comes close to being so brazen

or flippant towards the First Amendment and its protections. What is even more insidious

and illustrative of an abuse of power, the Court wrapped its plainly unconstitutional

injunction and directives in the cloak of its “inherent sanction power” to thwart Plaintiff’s

right to an adjudication on the merits and to be free from prior restraint of free speech under

the First Amendment.

       Nowhere in the Court’s November 23 Order did it address any of the First

Amendment concerns or issues that its directives or prior restraints raised. This is because

the Court no doubt knew that its November 23 Order was blatantly unconstitutional and

the Court banked on the fact that Plaintiff, a pro se litigant, would not be able to appreciate

the serious legal and constitutional issues the Court’s injunction invokes. This is truly

unacceptable and smacks of a drumhead legal proceeding. This is particularly so given

that the Court used its “inherent sanction power” to restrict Plaintiff from engaging in

speech – without a trial, much less a meaningful opportunity to be heard – about a law firm,

Robins Kaplan LLP, that the Court was not only was employed at, but had a significant

ownership stake in prior to being appointed to the bench by President Barrack Obama.

       As shown below, the Court’s November 23 Order, which directs Plaintiff to remove

certain content from the Internet and prohibits Plaintiff from prospectively publishing

                                              2
        CASE0:20-cv-01929-SRN-HB
        CASE 0:17-cv-03058-SRN-HB Doc.
                                  Doc.103
                                       270 Filed
                                           Filed12/19/20
                                                 12/04/20 Page
                                                          Page11
                                                               8 of
                                                                 of35
                                                                    42




content, is facially and unquestionably unconstitutional. As a such, the November 23 Order

is void and must immediately be vacated pursuant to Fed. R. Civ. P. 60(b)(4) and (6).

                                FACTUAL BACKGROUND

       Beginning on January 19, 2017, Defendant Lindsay Middlecamp published over

fifty (50) tweets on Twitter targeting, disparaging and smearing Plaintiff. (See generally

Fredin v. Middlecamp, Am. Compl. at Dkt. No. 5, see also Fredin Decl. at Ex. A, Printout

of Middlecamp Tweets.) These tweets falsely accused Plaintiff of rape, accused him of

being a stalker, alleged that he was a predator towards women on dating apps and made

numerous other disparaging remarks. (See id.) Many of these tweets included Plaintiff’s

photograph, which Defendant Middlecamp obtained through nefarious means.1 (See id.)

       Additionally, among the tweets Defendant Middlecamp published on Twitter was a

Facebook post made by Defendant Jamie Kreil falsely accusing Plaintiff of rape. (See id.)

Plaintiff brought the instant lawsuits alleging defamation against Defendants as a result of

these tweets and posts. To this day, both Defendant Middlecamp’s Twitter tweets and

Defendant Kreil’s Facebook post remain publicly available and searchable through

Twitter, Facebook and Google.

       During this litigation, Plaintiff published a series of websites and YouTube videos

about Defendants’ counsel, who have engaged in outrageous and unethical conduct in

defending Defendants’ atrocious and unlawful conduct, and Magistrate Judge Hildy


       1
          Notably, Defendant Lindsay Middlecamp, a “Special Assistant U.S. Attorney” admitted
in state court proceedings to using “uniquely false information” that she “fabricated” – Defendant’s
Middlecamp’s own words, not Plaintiff’s – in an effort to try to entrap Plaintiff and bring both
civil and criminal proceedings against him on behalf of her girlfriend.
                                                 3
       CASE0:20-cv-01929-SRN-HB
       CASE 0:17-cv-03058-SRN-HB Doc.
                                 Doc.103
                                      270 Filed
                                          Filed12/19/20
                                                12/04/20 Page
                                                         Page12
                                                              9 of
                                                                of35
                                                                   42




Bowbeer. Such conduct included, not the least of which, was Robins Kaplan LLP and

Kutak Rock LLP – two of Minneapolis’ most prominent law firms – offering Defendant

Middlecamp and Defendant Kreil pro bono representation despite the fact that both women

are upper-middle class and can afford counsel. As Plaintiff has pointed out in his content,

Defendants’ counsel have clearly abused pro bono legal representation in an apparent

attempt to curry favor with the U.S. Attorney’s Office where Defendant Lindsay

Middlecamp is employed. Regardless, as stated above, Plaintiff’s websites and videos fall

into three (3) categories: (i) YouTube videos stating facts about these proceedings and

legitimately criticizing Magistrate Judge Bowbeer’s performance on the bench in this case;

(ii) YouTube videos and websites stating facts about these (and related) proceedings and

legitimately criticizing them for attorney misconduct, unethical behavior, racism and their

facilitation of corrupt behavior of defendant and Special Assistant U.S. Attorney Lindsay

Middlecamp; and (iii) YouTube videos that spoof legal advertisements involving Anne M.

Lockner, L. Haynes Hansen, and K. Jon Breyer as well as their law firms Robins Kaplan

LLP and Kutak Rock LLP. (See generally, Fredin v. Kreil, Lockner Decl. at Dkt. No. 23;

33-34; 36; 54.)

       On October 12, 2020, Defendant Middlecamp, through her pro bono counsel K. Jon

Breyer and Kutak Rock LLP, filed a motion requesting an injunction requiring the removal

of Plaintiff’s YouTube videos and websites as well as a prohibition restricting Plaintiff

from publishing future content. (See Fredin v. Middlecamp, Dkt. No. 214.) On October

21, 2020, Defendant Kreil, through her pro bono counsel Anne M. Lockner of Robins

Kaplan LLP, filed a motion asking for substantially similar relief. (See Fredin v. Kreil,

                                            4
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 13
                                                              10 of 42
                                                                    35




Dkt. No. 15.) Defendants asked that the Court issue the injunction under the Court’s

“inherent power to sanction,” without the Court conducting a hearing or otherwise

affording Plaintiff an adjudication on the merits as to whether the content in the YouTube

videos and websites was protected by the First Amendment.

       On November 23, 2020, the Court issued an order granting, in relevant part,

Defendants’ request for an injunction. (See Fredin v. Kreil, Dkt. No. 39.) Specifically, the

Court issued an order: (i) requiring Plaintiff to remove his existing website and YouTube

content about Defendants’ counsel and Magistrate Judge Bowbeer; (ii) prohibited Plaintiff

from publishing “substantially similar” content about Defendants, Defendants’ counsel and

Magistrate Judge Bowbeer for five (5) years; and (iii) prohibited Plaintiff, without an

adjudication on the merits, from publishing content that violates Minn. Stat. § 609.748,

Subd. 1(a)(1) about Defendants, Defendants’ counsel, the Court’s and the Court’s staff.

(See id.) Notably, the Court issued the injunction under the guise of its “inherent sanction

authority.” The Court conducted no hearing or adversarial adjudication on the merits prior

to issuing the November 23 Order to determine whether any or all of Plaintiff’s content

was protected by the First Amendment.

       Plaintiff brings now the instant motion seeking to vacate the Court’s November 23

Order as violative of the First Amendment and the Due Process Clause of the Fifth

Amendment.




                                             5
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 14
                                                              11 of 42
                                                                    35




                                STANDARD OF REVIEW

       Fed. R. Civ. P. 60(b) states that “[o]n motion and just terms, the court may relieve

a party … from a final judgment, order, or proceeding… [where] the judgment is void…

[or] any other reason that justifies relief.” See Fed. R. Civ. P. 60(b)(4) and (6).

                                       ARGUMENT

       “[A] void judgment [or order] is one so affected by a fundamental infirmity that the

infirmity may be raised even after the judgment [or order] becomes final.” United Student

Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 270 (2010). Rule 60(b)(4) applies in the where

“a judgment [or final order] is premised either on a certain type of jurisdictional error or

on a violation of due process that deprives a party of notice or the opportunity to be heard.”

Id. at 271 see also City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 138 (2d

Cir. 2011) (“a judgment is void under Rule 60(b)(4) of the Federal Rules of Civil Procedure

if the court that rendered it lacked jurisdiction of the subject matter, or of the parties, or

acted in a manner inconsistent with due process of law.”). Specifically, a judgment or order

“may be set aside on voidness grounds under Rule 6(b)(4) for violation of the due process

clause….” In re Center Wholesale, Inc., 759 F.2d 1440, 1448 (9th Cir. 1985). A judgment

or order “is void … if the court that rendered it … acted in a manner inconsistent with due

process of law.” Federal Practice and Procedure § 2862 (2d ed.).

       In this case, the Court’s November 23, 2020 Order must be set aside under Rule

60(b) because it is plainly unconstitutional, infringes on Plaintiff’s First Amendment rights

and was rendered in such as fashion so as to deny Plaintiff due process that must be

afforded to him under well-established First Amendment precedent. Indeed, the Court

                                              6
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 15
                                                              12 of 42
                                                                    35




issued its prior restraint injunction under the guise of its “inherent power to sanction”

directing Plaintiff to remove certain websites and YouTube videos without an adjudication

on the merits as to whether the content was defamatory, harassing or otherwise not

protected by the First Amendment. Even more unbelievable, the Court issued a five (5)

year unconstitutional prior restraint that prohibits Plaintiff from publishing any content

about the Court, the Court’s staff, Defendants, Defendants’ counsel or any future counsel

retained by Defendants.

       As the Supreme Court has repeatedly held, “prior restraints on speech and

publication are the most serious and the least tolerable infringement on First Amendment

rights.” Tory v. Cochran, 544 U.S. 734, 738 (2005). It is apparent from the face of the

order that the Court issued its November 23 Order without any due consideration to the

First Amendment or Plaintiff’s constitutional rights to criticize, parody or even engage in

free speech. As set forth below, the November 23 Order is void, unenforceable and must

be vacated as unconstitutional pursuant to the First Amendment and the Due Process

Clause of the Fifth Amendment.

       A.     The November 23 Order Is Unconstitutional as It Ordered a Prior Restraint
              and Directed the Removal of Speech Without an Adjudication on the
              Merits

       It is well-settled that a court cannot issue a prior restraint and direct the removal of

speech via an injunction or otherwise without there first being an adjudication on the merits

that the speech is not protected by the First Amendment. The Supreme Court has affirmed

this notion repeatedly. Indeed, it has held that “[t]he special vice of a prior restraint is that

communication will be suppressed, either directly or by inducing excessive caution in the
                                               7
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 16
                                                              13 of 42
                                                                    35




speaker, before an adequate determination that it is unprotected by the First Amendment.”

Pittsburgh Press Co. v. Pittsburgh Comm’n on Human Rel., 413 U.S. 376, 390 (1973). Put

another way, “a judicial injunction that prohibits speech prior to a determination that the

speech is unprotected [] constitutes a prior restraint.” Auburn Police Union v. Carpenter,

8 F.3d 886, 803 (1st Cir. 1993) (emphasis added); Salinger v. Colting, 607 F.3d 68 (2d Cir.

2010) (“Every injunction issued before a final adjudication on the merits risks enjoining

speech protected by the First Amendment.”); see also Sid Dillion Chevrolet, 559 N.W.2d

740, 747 (Neb. 1997) (“Absent a prior adversarial determination that the complained of

publication is false or a misleading representation of fact, equity will not issue to enjoin a

libel or slander ….”); Advanced Training Sys., Inc. v. Caswell Equip. Co., Inc., 352 N.W.2d

1, 11 (Minn. 1984) (holding that trial court may only enjoin an individuals from making

defamatory statements “after a full jury trial” on the merits that the speech is fact or

otherwise unprotected by the First Amendment).

       It cannot be disputed that there was no adjudication or determination on the merits

concerning whether Plaintiff’s YouTube videos and websites were constitutionally

protected free speech. Rather, Defendants and their counsel demanded an end-run around

the adversarial process of determining the constitutionality of Plaintiff’s speech by

requesting that an injunction be issued through the Court’s “inherent power to sanction.”

Shockingly, the Court ignored the serious due process and First Amendment concerns of

Defendants’ request and obliged their demand by issuing a sweeping injunction under the

guise of its “inherent power to sanction” directing Plaintiff to remove his YouTube videos

and websites without a full and fair trial (or even a hearing) on the merits.

                                              8
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 17
                                                              14 of 42
                                                                    35




       The Court’s November 23 Order consequently is unconstitutional and must be

vacated immediately. As the case law above sets forth, Plaintiff is entitled to a full trial on

the merits in front of a jury on the issue of whether or not the speech contained in his

existing YouTube videos and websites is protected by the First Amendment. Anything less

is a deprivation of Plaintiff’s right to due process and accordingly unconstitutional. See

Caroll v. President & Com’rs of Princess Anne, 393 U.S. 175, 180 (1986) (holding that the

lack or notice or meaningful opportunity to be heard renders a prior restraint on free speech

invalid and unconstitutional). Indeed, even the statute cited by the Court prohibiting

Plaintiff’s future speech – Minn. Stat. § 609.748, Subd. 1(a)(1) – requires an adversarial

hearing before the Court can issue a harassment restraining order. See Minn. Stat. §

609.748, Subd. 3 et seq.

       If Defendants and their counsel want Plaintiff’s existing YouTube videos and

websites removed, their sole remedy is to initiate separate legal proceedings against

Plaintiff and prove before a jury that the speech contained in the videos and websites is not

protected by the First Amendment. Underscoring that point, the Supreme Court has held

that “a system of prior restraint avoids constitutional infirmity only if it takes place under

procedural safeguards designed to obviate the dangers of a censorship system.”

Southeastern Promotions Ltd. v. Conrad, 420 U.S. 546, 550 (1975). Accordingly, speech

may only be enjoined where: “(1) the burden of instituting judicial proceedings, and of

proving that the material is unprotected [] rest[s] on the censor; (2) any restraint before

judicial review can be imposed [is] only for a specified brief period and only to preserve

the status quo; and (3) a prompt judicial determination [on the merits is] assured.” Id. The

                                              9
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 18
                                                              15 of 42
                                                                    35




Court’s November 23 Order issuing an injunction prohibiting Plaintiff’s speech meets none

of these requirements.

       Because Plaintiff was deprived a meaningful opportunity to be heard before a jury

(or factfinder) and was denied an adversarial adjudication on the merits, the November 23

Order directing the removal of Plaintiff’s existing YouTube videos and websites is

unconstitutional and must be vacated as void.

       B. The November 23 Order Is Unconstitutional as It Failed to Identify with
          Particularly What Was Objectionable or Otherwise Not Protected by the First
          Amendment with Respect to the Existing Website and YouTube Content

       It is further well-settled that any restriction on speech must be narrowly tailored.

Specifically, the Supreme Court has held that an order issued in the “area of First

Amendment rights” must be “precis[e]” and narrowly “tailored” to achieve the “pin-

pointed objective” of removal of unprotected speech. Carroll, 393 U.S. at 183-84. “In

order for an injunction to pass constitutional muster, the suppression must be limited to the

precise statements [] found to be libelous [or otherwise unprotected].” Nolan v. Campbell,

690 N.W.2d 638, 653 (Neb. 2004). In other words, an injunction must be “limited as it is

to material found either libelous or disparaging after a full jury trial.” Advanced Training

Sys., 352 N.W.2d at 11; see also Auburn Police Union, 8 F.3d at 903-04 (holding that

injunction must be narrowly tailored when enjoining speech).

       The Court’s November 23 Order is neither “narrowly tailor,” nor “precise” in

enjoining Plaintiff’s speech and directing the removal of all of Plaintiff’s existing YouTube

videos and websites concerning Defendants’ counsel and Magistrate Judge Bowbeer.

Indeed, the Court fails at any point in its 33-page order to specifically identify objectionable
                                              10
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 19
                                                              16 of 42
                                                                    35




speech in the videos and websites, much less conduct a detailed analysis as to why any

statements in the videos and websites run afoul of or are otherwise unprotected by the First

Amendment. Instead, the Court merely makes conclusory statements that the existing

videos and websites are “degenerate,” “harassing,” “repugnant,” “vulgar,” “explicit” and

“graphic” without identifying with any particularly the precise statements or content

warranting such adjectives. (See November 23 Order at 8, 25.)

       Based on these conclusory assertions and without any specificity as to the precise

statements or content that the Court believes is unprotected by the First Amendment, the

Court issued a sweeping injunction requiring Plaintiff to remove all of his existing

YouTube videos and websites about Defendants’ counsel and Magistrate Judge Bowbeer.

This is despite the fact that Plaintiff’s content contains speech that is unquestionably

protected by the First Amendment.          The Court’s directives simply do not pass

constitutional scrutiny. As the cases cited above show, any order directing the removal of

Plaintiff’s existing content must be “narrowly tailored” and directed at only speech that is

not protected by the First Amendment. See Tory v. Cochran, 544 at 738 (holding that a

prohibited on speech “should not “swee[p]” any “more broadly than necessary”).

       Since the Court has failed to identify what speech in the existing videos and website

is unprotected by the First Amendment, the Court’s order directing the removal of all of

Plaintiff’s existing content is consequently unconstitutional.     Moreover, the Court’s

directives are plainly unconstitutional as they are not narrowly tailored to remove only

unprotected speech. Instead, the Court’s injunction directs Plaintiff to remove speech that

is plainly within the purview of the First Amendment, namely legitimate criticism of public

                                            11
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 20
                                                              17 of 42
                                                                    35




officials, truthful statements, statements on matters of public concern and statements that

are satirical and apparent parody.

       C.     The November 23 Order Is an Unconstitutional Prior Restraint on Future
              Speech

       In the Court’s November 23 Order, it further prospectively enjoined Plaintiff from

engaging in speech and publishing content, otherwise called a “prior restraint.”

Specifically, the Court directed that Plaintiff is forbidden from publishing content that is

“substantially similar” to his existing YouTube videos and websites, again without

identifying what speech is unprotected in the existing content. (See November 23 Order at

30). Even more disturbing, the Court enjoined Plaintiff from publishing any “online media

targeting Defendants, their counsel, or any judge of this Court or member of this Court’s

staff involved in this litigation” that may or may not fall under Minn. Stat. § 609.748, Subd.

1(a)(1). In other words, Court the prohibited Plaintiff from engaging in speech that may

fall within the ambit of Minn. Stat. § 609.748, Subd. 1(a)(1) without any prior judicial

determination that the speech is unprotected, despite the fact that the Minnesota statute

requires such an adversarial hearing. See Minn. Stat. § 609.748, Subd. 3 et seq.

       Again, a “judicial determination that prohibits speech prior to a determination [on

the merits] that the speech is unprotected [] constitutes a prior restraint.” Auburn Police

Union, 8 F.3d at 903. A prior restraint – a “government regulation that limits or conditions

in advance the exercise of protected First Amendment activity,” which can include “a

judicial injunction that prohibits speech prior to a determination that the speech is

unprotected” – bears a “heavy presumption against its constitutional validity.” Id.; see also

                                             12
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 21
                                                              18 of 42
                                                                    35




Alexander v. U.S., 509 U.S. 544 (1993) (explaining that a prior restraint is suppression of

speech by the government in advance of its actual expression or publication). The Supreme

Court has described the elimination of prior restraints as the “chief purpose” of the First

Amendment. Gannett Co. v. DePasquale, 433 U.S. 358, 393 n. 25 (1979); Nebraska Press

Ass’n v. Stuart, 427 U.S. 539, 557 (1976) (“The main purpose of the First Amendment is

to prevent all such previous restraints upon publications as had been practiced by other

governments.”). “[P]rior restraints on speech and publication are the most serious and the

least tolerable infringement on First Amendment rights.” Tory v. Cochran, 544 U.S. at

738.

       These prospective directives and injunction prohibiting Plaintiff’s publication of

content are plainly unconstitutional prior restraints. The November 23 Order prohibits

Plaintiff from engaging in speech prior to, and effectively without, any judicial

determination that the speech is not protected by the First Amendment. As such, the

Court’s November 23 Order directing Plaintiff to refrain prospectively from engaging in

speech or publishing content about Defendants, Defendants’ counsel or the Court and its

staff is an unconstitutional prior restraint. See Pittsburg Press Co., 413 U.S.at 390 (“The

special vice of a prior restraint is that communication will be suppressed, either directing

or by inducing excessive caution in the speaker, before an adequate determination that it is

unprotected by the First Amendment.”). The November 23 Order must consequently be

declared void and vacated.




                                            13
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 22
                                                              19 of 42
                                                                    35




       D.      Plaintiff’s YouTube Videos which Criticize Magistrate Judge Bowbeer Are
               Protected under the First Amendment as Legitimate Criticism of a Public
               Official

       The Court does not contend or otherwise dispute that there is anything factually

inaccurate about the two (2) videos Plaintiff published concerning Magistrate Judge Hily

Bowbeer. The videos make the following factual statements:

            • “When a U.S. Attorney falsely accused a man of rape … Hildy Bowbeer

               systematically held up the case …” (see

               https://www.youtube.com/watch?v=SV7QSEob3fI);

            • “When a U.S. Attorney falsely accused a man of rape … Hildy Bowbeer …

               went so far as to completely deny the man discovery …” (see

               https://www.youtube.com/watch?v=cKZQ-cgv974);

            • “Meanwhile when another man reached out to the court claiming the U.S.

               Attorney also brought false allegations him, Hildy Bowbeer sealed the

               communication to protect the U.S. Attorney” (see

               https://www.youtube.com/watch?v=cKZQ-cgv974); and

            • “What did U.S. Magistrate Judge Hildy Bowbeer do when a man was

               falsely accused of rape? Hildy Bowbeer refused to offer him any protection

               at all!” (see https://www.youtube.com/watch?v=SV7QSEob3fI).

Based on the record in this case, these are very clearly apparent facts about Magistrate

Judge Bowbeer and her performance on the bench in this case, which again neither the

Court nor Defendants refute or contest are false.



                                            14
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 23
                                                              20 of 42
                                                                    35




       More importantly, Plaintiff has made legitimate criticisms of Magistrate Judge

Bowbeer based on these apparent facts and the record in this case. Specifically, Plaintiff

states in his videos:

           • “Hildy Bowbeer protects corrupt law enforcement officers” (see

              https://www.youtube.com/watch?v=SV7QSEob3fI);

           • “Hildy Bowbeer is currently handling the George Floyd Minneapolis Police

              Third Precinct arson case… What is Hildy Bowbeer going to cover up in

              this case?” (see https://www.youtube.com/watch?v=SV7QSEob3fI);

           • “US Magistrate Judge Hildy Bowbeer Conceals Law Enforcement Abuse

              and Misconduct” (see https://www.youtube.com/watch?v=SV7QSEob3fI);

           • “Judge Hildy Bowbeer – Doesn’t Protect Men” (see

              https://www.youtube.com/watch?v=cKZQ-cgv974); and

           • “Hildy Bowbeer – Radical Obama judge” (see

              https://www.youtube.com/watch?v=SV7QSEob3fI).

There is nothing harassing, invasive or otherwise objectionable about these statements,

which are an exhaustive list of the statements made in the videos. They are all legitimate

opinions and criticisms of Magistrate Judge Bowbeer’s performance of her duties in this

case and on the bench. See Conroy v. Kilzer, 789 F.Supp. 1457, 1468 (D. Minn. 1992)

(holding that statements that ‘accuse a public official of misconduct” are not “as a matter

of law … sufficiently extreme or outrageous”); see also Garrison v. Louisiana, 379 U.S.

64, 77 (1964) (“The New York Times … public-official rule protects the paramount public

interest in the free flow of information to the people concerning public officials, their
                                            15
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 24
                                                              21 of 42
                                                                    35




servants. To this end, anything which might ouch on an official’s fitness for office is

relevant.”).

       The right to criticize or offer opinions about a public official is guaranteed by the

First Amendment. See Glasson v. City of Louisville, 518 F.2d 899, 904 (6th Cir. 1975)

(“The right of an American citizen to criticize public officials and policies and to advocate

peacefully ideas for change is ‘the central meaning of the First Amendment.’” (quoting

New York Times v. Sullivan, 376 U.S. 264 (1964)); Barnes v. McDowell, 848 F.2d 725, 734

(6th Cir. 1988) (noting that charges of public corruption are entitled to constitutional

protection); Fine v. Bernstein, 726 N.W.2d 137, 144 (Minn. 2007) (“The First Amendment

protects statements of opinion.”); see also Dun & Bradstreet, Inc. v. Greenmoss Builders,

472 U.S. 749, 780 (1985) (“[W]hen an alleged libel involves criticism of a public official

or a public figure, the need to nurture robust debate of public issues and the requirements

that all state regulation of speech be narrowly tailored coalesce to require actual malice as

a prerequisite to any recovery.”). Plaintiff’s existing content is plainly protected speech

criticizing a public official, namely U.S. Magistrate Judge Hildy Bowbeer, rendering the

November 23 Order directing the removal of the two (2) videos unconstitutional. More

importantly, the Court’s directive prospectively prohibiting “substantially similar” content

containing criticisms of Magistrate Judge Bowbeer and the Court in general violated the

First Amendment.

       Because Plaintiff’s existing YouTube videos concerning Magistrate Judge Bowbeer

are factual and contain legitimate criticisms and opinions of her performance on the bench,

the Court’s November 23 Order directing the removal of the two videos (which fails to

                                             16
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 25
                                                              22 of 42
                                                                    35




perform any analysis as to Plaintiff’s speech under the First Amendment) is

unconstitutional, void and must be vacated. See New York Times v. Sullivan, 376 U.S. 254,

269 (1964) (“It is a prized American privilege to speak one’s mind, although not always

with perfect good tase, on all public institutions.”).

       E. Plaintiff’s Websites and YouTube Videos which Criticism Defendants’
          Counsel Are Protected under the First Amendment as Legitimate Matters of
          Public Concern

       The vast majority of Plaintiff’s existing content makes statements legitimately

criticizing Defendants’ counsel and raise important issues of public concern. Specifically,

Plaintiff’s videos and content highlight the facts that:

           • Robins Kaplan LLP and Kutak Rock LLP are abusing pro bono legal

              representation by representing multiple upper-middle class women in the

              instant matters (who have notably falsely accused Plaintiff, a pro se litigant

              who cannot afford counsel, of rape), despite the fact that Defendants can

              clearly afford to pay for legal representation; 2

           • Robins Kaplan LLP’s and Kutak Rock LLP’s abusive pro bono

              representation of Defendants is an apparent attempt to curry favor with the




       2
         See https://www.youtube.com/watch?v=2ydfF2vm4MY;
https://www.youtube.com/watch?v=lUGyNosr974;
https://www.youtube.com/watch?v=tdyWcPA5k0I;
https://www.youtube.com/watch?v=LNOTm082pS8;
https://www.youtube.com/watch?v=UTk9cuQ6HmY; and
https://www.youtube.com/watch?v=pWPAHCN3iZQ.
                                              17
     0:17-cv-03058-SRN-HB Doc. 103
CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                         12/04/20 Page 26
                                                       23 of 42
                                                             35




       U.S. Attorney’s Office in this District vis-à-vis through Defendant Lindsey

       Middlecamp, a “Special Assistant U.S. Attorney”; 3

    • Robins Kaplan LLP and Kutak Rock LLP support law enforcement

       corruption and racism vis-à-vis their pro bono representation of Defendant

       Lindsey Middlecamp, a “Special Assistant U.S. Attorney” who operates an

       anonymous twitter where she admittedly “shames” primarily black men by

       posting nude and semi-nude photos of them without their consent and

       publishes other vulgar, inappropriate, prejudicial and defamatory content

       about individuals;4

    • Robins Kaplan LLP is not the “diverse and inclusive” law firm it publicly

       claims to be based on a mere cursory search of its attorneys on its web page;5

    • Robins Kaplan LLP and its attorneys are “Social Justice Warriors” that take

       radical stances in cases and enact radical progressive policies in their firm;6

       and

    • Kutak Rock LLP and K. Jon Breyer have engaged in misconduct, namely by

       financing law enforcement misconduct through their pro bono representation

       of Defendant Lindsay Middlecamp, practicing law without a license in

       Wisconsin and by filing patently false affidavits.7



3
  See id.
4
  See id.
5
  See https://www.youtube.com/watch?v=QFVYNQnIecg.
6
  See supra at fn. 1.
7
  See https://www.youtube.com/watch?v=pWPAHCN3iZQ.
                                      18
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 27
                                                              24 of 42
                                                                    35




In their papers, Defendants do not contest or essentially refute any of these assertions. They

mere claim that they are “disparaging,” without any claim of falsity. Even if these

statements were false (which they are not), it would be Defendants’ and their counsels’

burden to prove so in a court of law in front a jury before this speech can be censured and

removed. See Southeastern Promotions Ltd., 420 U.S. at 550.

       Moreover, Plaintiff’s statements concerning Robins Kaplan LLP, Kutak Rock LLP

and their attorneys in the existing YouTube videos and websites are clear expressions of

public concern protected by the First Amendment. Specifically, Plaintiff’s statements

concerning Defendants’ counsel raise serious questions of corruption, attorney misconduct,

the effective financing of law enforcement misconduct and racial bigotry about prominent

law firms in Minneapolis and this community. See Snyder v. Phelps, 562 U.S. 443, 453

(2011) (“Speech deals with matters of public concern when it can be fairly considered as

relating to any mater of political, social, or other concern to the community, … or when it

is a subject of legitimate news interests; that is, a subject of general interest and of value

and concern to the public” (internal citations and quotation marks omitted.). These

statements and criticisms directed squarely at matters of public importance are protected

under the First Amendment. See Dun & Bradstreet, 472 U.S. at 758-59 (“[S]peech on

matters of public concern is at theheart of the First Amendment’s protection” (internal

quotation marks omitted)); Snyder, 562 U.S. at 452 (2011) (“The First Amendment reflects

a profound national commitment to the principle that debate on public issues should be

uninhibited, robust, and wide-open” (internal quotation marks omitted); Connick v. Myers,



                                             19
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 28
                                                              25 of 42
                                                                    35




46 U.S. 138, 145 (1983) (“[S]peech on public issues occupies the highest rung of the

hierarchy of First Amendment values, and is entitled to special protection”).

       Indeed, if Defendants’ publication of unverified, spurious and plainly disparaging

allegations of rape of Twitter is a matter of public concern as held by this Court in its

ordering granting Defendants’ motion for summary judgment (see Fredin v. Middlecamp,

Dock No. 237; Fredin v. Miller, Dock No. 206), then there can be no question that

Plaintiff’s videos and websites containing (uncontested) factual assertions of corruption,

attorney misconduct, the effective financing of law enforcement misconduct and racial

discrimination about two of the most prominent law firms in Minneapolis – Robins Kaplan

LLP and Kutock Rock LLP – are also matters of public concern protected by the First

Amendment.

       F. Plaintiff’s Websites and YouTube Videos Satirically Mocking Defendants’
          Counsel Are Protected under the First Amendment as Parody

       In its November 23 Order, the Court points to two (2) YouTube videos as the thrust

for its unconstitutional injunction and prior restraint on Plaintiff’s free speech. The first

video is a satirical spoof law firm advertisement about Robins Kaplan LLP and its partner

Anne M. Lockner stating that Ms. Lockner is “Minneapolis’s Sexist Attorney.” The second

video is similarly a satirical spoof legal advertisement about Robins Kaplan LLP’s

associate L. Haynes Hansen as being an expert in ranching law while the wildly popular

song “Ram Ranch”8 plays as the soundtrack to the video. It is important to note at the



       8
          The song “Ram Ranch” has over 14 million views on YouTube.              See
https://www.youtube.com/watch?v=MADvxFXWvwE. It has also been used in countless other
                                             20
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 29
                                                              26 of 42
                                                                    35




outset that neither Defendants nor the Court in its November 23 Order contend that

Plaintiff’s spoof videos contain “fighting words” or obscenities that would render the

videos not protected by the First Amendment. As show below, both of these videos, along

with others like it, are satirical spoofs and parodies clearly protected by the First

Amendment.

       “The First Amendment, which protects individuals from laws infringing free

expression, allows [] ridicule in the form of parody. Nike, Inc. v. Just Did It Enterprises,

6 F.3d 1225, 1227 (7th Cir. 1993). Indeed, the Supreme Court has held unequivocally that

the First Amendment protects satire and ridicule in the form of parody. See Hustler

Magazine v. Falwell, 485 U.S. 46 (1988). That case draws close parallels to Plaintiff’s

speech in this case and is best explained as follows:

       The United States Supreme Court examined the issue [of whether parody is
       protected by the First Amendment] when Hustler Magazine published a
       ‘parody’ advertisement featuring the likeness and name of Rev. Jerry
       Falwell. The parody portrayed Falwell and his mother as drunk and immoral,
       suggesting that the reverend was a hypocrite who preaches only when drunk.
       The advertisement prompted Falwell to sue Hustler for invasion of privacy,
       libel, and intentional infliction of emotional distress … The Supreme Court
       rejected [Falwell’s claims] … The Court acknowledged that First
       Amendment protection is limited in cases involving obscenity and “fighting
       words” and recognized “that not all speech is of equal First Amendment
       importance.” Falwell, 485 U.S. at 56. It concluded, however, that
       “publication of a caricature such as the ad parody” was protected by the First
       Amendment.

Cardtoons, L.C. v. Major League Baseball Players Ass’n, 838 F.Supp. 1501, 1515-16

(N.D.Okl. 1993) (emphasis added); see also Blum v. Schlegel, 18 F.3d 1005, 1012 n. 5 (2d


YouTube videos and memes based on a simply cursory search of YouTube and Google. It is
undeniably that Ram Ranch is part of the cultural zeitgeist.
                                            21
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 30
                                                              27 of 42
                                                                    35




Cir. 1994) (nothing that First Amendment protection is afforded to parody and satire).

“[T]he Supreme Court has found parodies, political cartoons, and satires generally entitled

to First Amendment protection and non-actionable.” Antigua Coll. of Med. v. Woodward,

837 F.Supp.2d 686, 696 (E.D.Mich. 2011). Moreover, “broad scope [is] permitted [of]

parody in First Amendment law.” Groucho Marx Prods. v. Day and Night Co., 689 F.2d

317, 319 n. 2 (2d Cir. 1982).

       There is no question that Plaintiff’s spoof parody law firm advertisements

concerning Robins Kaplan LLP, Anne M. Lockner and L. Haynes Hansen are protected

parody under the First Amendment, much like Hustler Magazine’s parody advertisement

of Reverend Falwell. Plaintiff published the videos with the obvious intent to mock and

ridicule Defendants’ counsel drawing inspiration from legal advertising and advertising on

their own firm web site. See Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 590 (1994)

(explaining that parody is “literary or artistic work that imitates the characteristic style of

an author or work for comic effect or ridicule”). Courts dealing with similar parodies and

satirical content have found such speech to be protected. See Layshock v. Hermitage

School, 412 F.Supp.2d 502, 508 (W.D.Pa 2006) (denying temporary restraining order

where student’s “creation of parody was conduct protected by the First Amendment”);

Busch v. Viacom Int’l, Inc., 477 F.Supp.2d 764, 777 (N.D.Tex. 2007) (“[T]he First

Amendment protected parody, such as the ‘fake endorsement’ of Pat’s Diet Shake at issue

in the challenged broadcast ….”); In re Outsidewall Tire Litigation, 748 F.Supp.2d 557,

564 (E.D.Va. 2010) (holding that defendant “had a legitimate First Amendment right to

express himself … and to create parody of the plaintiff’s organization” (internal quotation

                                              22
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 31
                                                              28 of 42
                                                                    35




marks omitted)); See muller v. Fairfax County School Bd., 878 F.2d 1578, 1583 (4th Cir.

1989) (holding that teacher’s letter criticizing board of education “spiced with satire” was

protected under the First Amendment); L.L. Bean, Inc. v. Drake Publishers, Inc., 811 F.2d

26 (1st Cir. 1987) (holding that noncommercial parody was protected and recognizing the

role of parody “as a form of social and literary criticism”); Pring v. Penthouse Int’l, Ltd.,

695 F.2d 438 (10th Cir. 1982) (holding defendants’ bawdy “spoof” and “ridicule” of Miss

America pageant entitled to full range of First Amendment protection).                 It was

consequently unconstitutional and a violation of Plaintiff’s First Amendment rights for this

Court to order the removal of his parody spoof advertisement videos concerning Robins

Kaplan LLP, Anne M. Lockner and L. Haynes Hansen in its November 23 Order.

       To underscore this point and the fact that Plaintiff’s videos are protected speech, the

videos without question satisfy the hallmark of parody as outlined by numerous courts,

including the Supreme Court. Specifically, no one could reasonably believe that Plaintiff’s

mock legal advertisement are real or otherwise convey actual facts. See Milkovich v.

Lorain Journal Co., 497 U.S. 1, 20 (1990) (“[A] satire or parody must be assessed in the

appropriate content; it is not actionable if it cannot reasonably be interpreted as stating

actual facts about an individual” (internal quotation marks omitted).); see also Farah v.

Esquire Magazine, 736 F.3d 528, 536 (D.C. Cir. 2013); see Pring, 695 F.2d at 422 (“The

test is not whether the [content] is or is not characterized as ‘fiction,’ ‘humor,’ or anything

else … but rather whether the charges portions in context could be reasonably understood

as describing actual facts about the plaintiff or actual events in which she participated.”).



                                              23
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 32
                                                              29 of 42
                                                                    35




Indeed, no reasonable person could believe the depictions or statements in Plaintiff’s

parody videos are real:

           • No reasonable person would believe that a law firm would advertise that one

              of its attorneys is “Minneapolis’ Sexiest Attorney”;9

           • Despite wearing thigh-high leather boots in a professional photograph

              published in “The Business Journals,” which previously placed on Robins

              Kaplan LLP’s website, no reasonable person would believe that Ms. Lockner

              – an objectively unattractive woman – is “Minneapolis’ Sexiest Attorney”;10

           • No reasonable person would believe that the “Minneapolis Trail Lawyer’s

              Association” (a fictional professional organization) would call a female

              attorney a “Femme Fatale” or that a law firm would advertise such an

              endorsement;11

           • No reasonable person would believe that: (i) Ms. Lockner won a “wet t-shirt

              contest”; (ii) that the Minnesota Bar Association actually held a wet t-shirt

              contest; or (iii) that a law firm would actually advertise that Ms. Lockner

              won such a contest or accolade;12 and

           • No reasonable person would believe that an attorney or law firm would

              release an advertisement with “Ram Ranch” as the soundtrack (a well-known




      9
        See https://www.youtube.com/watch?v=_JSkH5r52ao.
      10
         See id.
      11
         See id.
      12
         See id.
                                            24
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 33
                                                              30 of 42
                                                                    35




                Internet meme), which recites such lyrics as “18 Naked Cowboys in the

                Shower at Ram Ranch.”13

The statements and depictions in the YouTube videos are obviously not true and are

satirical and parody.    “Narrative fiction … deserves considerable First Amendment

protection.” A.P.W.U. v. U.S. Postal Service, 830 F.2d 294, 306 (D.C. Cir. 1987).

Plaintiff’s videos are consequently protected expressions under the First Amendment as no

reasonable person would take the content as anything other than a spoof law firm

advertisement.

       And, while Defendants, Defendants’ counsel and the Court might not like the

content in Plaintiff’s spoof advertisements or find the content otherwise objectionable to

their tastes, that does not mean that the content is not protected speech. GTFM, Inc. v.

Universal Studios, Inc., 79 U.S.P.Q.2d 1213, 1216 (“To whatever extent, if any, one

regards the parody as lewd or offensive, or whatever one actually appreciates its comedic

value, is entirely irrelevant to the issue of whether this express of ideas should be afforded

First Amendment protection, and judicial evaluations of the former sort will not be

made.”). Indeed, courts have held that offensive content is clearly protected by the First

Amendment as parody:

       The story is a gross, unpleasant, crude, distorted attempt to ridicule the Miss
       America contest and contestants. It has no redeeming features whatsoever.
       There is no accounting for the vast divergence in views and ideas. However,
       the First Amendment was intended to cover them all. The First Amendment
       is not limited to ideas, statements, or positions which are accepted; which are
       not outrageous; which are decent and popular; which are constructive or have
       some redeeming element; or which do not deviate from community standards

       13
            See https://www.youtube.com/watch?v=8OKrqkvOCZM.
                                             25
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 34
                                                              31 of 42
                                                                    35




       and norms; or which are within prevailing religious or moral standards.
       Although a story may be repugnant in the extreme to an ordinary reader, and
       we have encountered no difficulty in placing this [content] in such a category,
       the typical standards and doctrines under the First Amendment must
       nevertheless be applied. The [content] itself should not have been tried for
       its moral standards. Again, no matter how great its divergence may seem
       from prevailing standards, this does not prevent the application of the First
       Amendment. The First Amendment standards are not adjusted to a particular
       type of publication or particular subject matter.

Pring, 695 F.2d at 443; see also Yankee Pub., Inc. v. News Am. Pub. Inc., 809 F.Supp. 267

(S.D.N.Y. 1992) (noting that the “First Amendment protections do not apply only to those

who speak clearly, whose jokes are funny, and whose parodies succeed”). This is so even

where the subject of the parody is not a public figure. See id. at 442.

       Plaintiff’s spoof videos may be outlandish and, to use the Court’s words,

“degenerate” to the Court’s disliking, but that is the point of the videos and what makes

them protected by the First Amendment. No reasonable person would believe that they are

real law firm advertisements. They are meant to entertain and mock Defendants’ counsel.

Accord Fisher v. Dees, 794 F.2d 432, 437-38 (9th Cir. 1986) (“‘Destructive’ parodies play

an important role in social and literary criticism and thus merit protection even though they

may discourage or discredit an original author.”) Indeed, given the outrageous accusations

Defendants have made on social media about Plaintiff without repercussion and their

counsels’ shameful and egregious defense of Defendants’ conduct in these proceeding that

skirt ethical and moral boundaries only shows that Defendants’ counsel – two of the largest

and most prominent law firms in Minneapolis – are ripe for ridicule and mocking. The

sense of humor and sensibilities of Defendants’ counsel and the Court are simply not



                                             26
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 35
                                                              32 of 42
                                                                    35




relevant or enough to overcome Plaintiff’s right to freedom of expression.14 See Mink v.

Know, 566 F.Supp.2d 1217, 1226 (D.Col. 2008) (“The Supreme Court makes clear that the

First Amendment protects even speech that is ‘patently offensive and is intended to inflict

emotional injury,’ when that speech “could not reasonably have been interpreted as stating

actual facts ….” (quoting Falwell, 485 U.S. at 50)).

       Plaintiff’s spoof parody videos about Robins Kaplan LLP, Anne M. Lockner and L.

Haynes Hansen as well as other similar spoof videos on his YouTube channel are clearly

protected expression under the First Amendment. This is so notwithstanding the Court’s

opinion as to the actual content in the videos. Consequently, the Court’s injunction

requiring Plaintiff to remove the spoof parody videos and its prior restraint prohibiting

Plaintiff from publishing similar contest are unconstitutional and should be declared void.


       14
         In fact, Plaintiff’s spoof video about L. Haynes Hansen is universally loved as
demonstrated by the YouTube comments for the video. Viewers have stated in the comments:

            •   “This is the greatest ad I’ve even seen.” -Nickolas Cruiser
            •   “This is the greatest ad of all time.” - Realistic Luigi
            •   “I saw this as an ad. It’s a good ad.” - Sufang Kong
            •   “This is one hell of an ad.” - USApennyHunter43
            •   “This is amazing.” - Gamecks
            •   “Now THIS is how you make an influential advertisement.” - Jack Young
            •   “The one dislike is from Haynes Hanson” - JakeShuf
            •   “Beautiful” -Andrew Kuria
            •   “RAM RANCH REALLY ROCKS” -Endercybereye33
            •   “Now this is epic.” -NotFilthyZak
            •   “Best ad ever” -Eliman
            •   “I don’t know how this slipped through the cracks but I love it. Never seen a better
                ad on YouTube.” -JakeShuf
            •   “This is ascended advertising.” -Randy Dandy
            •   “Lmao” – Edwin Torres

See https://www.youtube.com/watch?v=8OKrqkvOCZM; see also Fredin Decl. at Ex. 2, YouTube
Printout.
                                                27
            0:17-cv-03058-SRN-HB Doc. 103
       CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                                12/04/20 Page 36
                                                              33 of 42
                                                                    35




                                     CONCLUSION

       For the reasons set forth above, Plaintiff respectfully requests that the Court vacate

the November 23 Order as unconstitutional and consequently void pursuant to Fed. R. Civ.

P. 60(b)(4) and (6).



Date: December 4, 2020




                                                         s/ Brock Fredin
                                                         Brock Fredin
                                                         (tel.) 612-424-5512
                                                         brockfredinlegal@icloud.com
                                                         Plaintiff-Appellant




                                             28
           0:17-cv-03058-SRN-HB Doc. 103
      CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                               12/04/20 Page 37
                                                             34 of 42
                                                                   35




                     CERTIFICATE OF COMPLIANCE

      This brief complies with the page limitation established by Local Rule 7.1 in

that it does not exceed 12,000 words and contains 7,075 words. This brief also

complies with the typeface requirements of Local Rule 7.1, as it has been prepared

in Microsoft Word using a proportioned spaced typeface of 13-point Times New

Roman font.


Dated: December 4, 2020




                                                  s/ Brock Fredin
                                                  Brock Fredin
                                                  (tel.) 612-424-5512
                                                  brockfredinlegal@icloud.com
                                                  Plaintiff-Appellant




                                        29
           0:17-cv-03058-SRN-HB Doc. 103
      CASE 0:20-cv-01929-SRN-HB      270 Filed 12/19/20
                                               12/04/20 Page 38
                                                             35 of 42
                                                                   35




                         CERTIFICATE OF SERVICE

      I hereby certify that on December 4, 2020, I electronically filed the foregoing

with the Clerk of the District of Minnesota by using the CM/ECF system. The

following participants in the case who are registered CM/ECF users will be served

by the appellate CM/ECF system:

K. Jon Breyer
Kutak Rock
60 S. 6th Street
Minneapolis, MN 55402
Jon.breyer@kutakrock.com
Attorney for Defendants’

Anne M. Lockner
Robins Kaplan, LLP
8000 Lasalle Ave
Minneapolis, MN 55402
Anne.lockner@robinskaplan.com
Attorney for Defendant Kreil

Dated: December 4, 2020




                                                    s/ Brock Fredin
                                                    Brock Fredin
                                                    (tel.) 612-424-5512
                                                    brockfredinlegal@icloud.com
                                                    Plaintiff-Appellant




                                         30
CASE 0:20-cv-01929-SRN-HB Doc. 103 Filed 12/19/20 Page 39 of 42




                         B
CASE 0:20-cv-01929-SRN-HB
     0:17-cv-03058-SRN-HB Doc. 103
                               255 Filed 12/19/20
                                         11/25/20 Page 40
                                                       58 of 42
                                                             73
CASE 0:20-cv-01929-SRN-HB
     0:17-cv-03058-SRN-HB Doc. 103
                               255 Filed 12/19/20
                                         11/25/20 Page 41
                                                       59 of 42
                                                             73
CASE 0:20-cv-01929-SRN-HB
     0:17-cv-03058-SRN-HB Doc. 103
                               255 Filed 12/19/20
                                         11/25/20 Page 42
                                                       60 of 42
                                                             73
